IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PATRICK W. CANNELLA,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
       Petitioner,                  DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1672

STATE OF FLORIDA,

       Respondent.

___________________________/

Opinion filed August 15, 2014.

Petition for Writ of Certiorari.

Don Pumphrey, Jr. of Pumphrey & Prince, LLC, and Michael Ufferman,
Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     DENIED.

VAN NORTWICK, CLARK, AND SWANSON, JJ., CONCUR.